The aspects of this case in which a ruling by this court on the propriety vel non of the admission of certain testimony, over appellant's timely objection, by witnesses, as to the presence of footprints, knee prints, and hand prints, etc., at the place where the chief prosecuting witness, the alleged assaulted party, claimed the altercation took place, is required, are not materially different from those appearing in a former appeal (Mancil v. State, 21 Ala. App. 200),106 So. 682, and upon the authority of the opinion in that case the judgment here must be reversed. The testimony admitted was purely the conclusions of the witnesses, and such is never proper in a matter of this kind. What was said in the opinion in the case of Mancil v. State, supra, ought to be a sufficient guide for another trial.
Reversed and remanded.